103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Emory Alvin MICHAU, Plaintiff-Appellant,v.Bruce ORR, Detective, Charleston County Sheriff's Office;Jerry Jellico, Detective, Charleston County Sheriff'sOffice;  Mr. Tanner, Detective, Charleston County Sheriff'sOffice;  Mr. Fields, Detective, Charleston County Sheriff'sOffice;  Jack Guedalia, Magis trate of Charleston County;Sergeant Tague, Charleston County Sheriff's Office;Detective Buhle, Charleston County Sheriff's Office;Detective Hale, Charleston County Sheriff's Office;Detective Tittle, Charleston County Sheriff's Office;  LeroyLinen, Magistrate of Charleston County, Defendants-Appellees.
No. 96-7353.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 6, 1996.

Emory Alvin Michau, Appellant Pro Se.
D.S.C.
DISMISSED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to appoint counsel and adopting the magistrate judge's recommendation to dismiss two Defendants with prejudice in this action filed under 42 U.S.C. § 1983 (1994).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny Appellant's motion for enlargement of the record and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.